Citation Nr: 0329682	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  99-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for joint pain due to 
undiagnosed illness.  

2.  Entitlement to serviced connection for mental disorder to 
include entitlement due to undiagnosed illness.  

3.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to service connection for insomnia, 
nightmares, fatigue, and long and short-term memory loss due 
to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to June 
1988 and November 1990 to June 1991.  An additional period of 
active duty for training is noted in September 1995.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal initially from a February 1997 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By this rating 
decision, the RO denied entitlement to service connection for 
a insomnia, disorientation, loss of long and short-term 
memory, aggressiveness, fatigue, pain in body joints, 
headaches, irritability, nightmares, a mental disorder all 
due to undiagnosed illness, and service connection for a 
right shoulder disability.  The veteran was notified of that 
determination later that month.  In March 1997, the veteran 
filed his notice of disagreement to each denial of benefits 
listed in the February 1997 decision.  

In a June 1997 rating decision, service connection was 
established for headaches and a 10 percent rating was 
assigned from November 11, 1994.  Service connection was 
denied again for insomnia, irritability, nightmares, 
disorientation, long and short-term memory loss, 
aggressiveness, fatigue, and painful joints due to 
undiagnosed illness.  In the body of its decision, the RO 
denies service connection for a mental disorder diagnosed as 
dysthymia.  The veteran was notified of the June 1997 rating 
decision in July of that year.  The RO did not issue a 
statement of the case at this time.  

In May 1999, the veteran requested a rating higher than 10 
percent for his service-connected disability (presumably his 
service-connected headaches).  By the same statement, the 
veteran indicated his intent to pursue claims for 
compensation benefits insomnia, memory loss, fatigue, 
disorientation, and a mental disorder, all of which he claims 
were due to undiagnosed illness.  

In October 1999, the RO issued a statement of the case (SOC) 
with respect to the issues of entitlement to service 
connection for pain in the body joints, insomnia, 
irritability, nightmares, disorientation, long and short-term 
memory loss, aggressiveness, and fatigue due to undiagnosed 
illness.  The Board notes that no statement of the case has 
been issued on the issue of entitlement to service connection 
for a right shoulder disability.  Consequently, this issue 
will be the topic of the REMAND that follows this decision.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

In the first of two VA Form 9s filed by the veteran in 
December 1999, he claims that VA did not consider all the 
evidence addressing the progressiveness and frequency of the 
symptoms which he claims are worsening.  In the form 9 
received December 21, 1999, he refers specifically to his 
service-connected headache disorder, and his non-service-
connected fatigue, insomnia, and nightmares.  He also appears 
to raise, for the first time, a claim for a right arm injury.  
This claim is referred to the RO for all indicated 
development and adjudication.  

In a second form 9 filed December 23, 1999, the veteran 
limits his appeal to a claim for headaches, fatigue, muscle 
pain, joint pain, neurologic signs or symptoms, neuro-
psychiatric signs or symptoms, sleep disturbances, and 
gastrointestinal signs or symptoms.  This is the first time 
the veteran has claimed service connection for muscle pain 
and a gastrointestinal disorder.  He also appears to be 
making a claim for service connection for a neurologic 
disorder.  It is unclear whether he means this to be a part 
or separate from his service-connected headache disorder.  
These matters are referred to the RO for all indicated 
development and adjudication. 

Based upon a liberal reading of the two timely form 9s, the 
Board has jurisdiction of the following issues: increased 
rating for headaches, and service connection for joint pain, 
a mental disorder (inferred from claim for a neuropsychiatric 
signs), insomnia and nightmares, (inferred from claim of 
sleep disturbances), fatigue, and long and short-term memory 
loss (inferred from claim of neurologic signs), all claimed 
as due to undiagnosed illness.  The issues of entitlement to 
service connection for joint pain due to undiagnosed illness 
and for service connection for insomnia and nightmares, 
fatigue, and long and short-term memory loss, all claimed as 
due to undiagnosed illness are discussed in the REMAND that 
follows this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's a current psychiatric diagnoses include 
dysthymia and adjustment disorder.  

3.  The veteran's headaches are currently manifested by 
frequent, non-incapacitating headaches occurring 2 to 3 times 
a week or more; the headaches are and relieved by medication 
and rest.  

4.  The veteran is not shown to have prostrating headaches 
occurring on the average of once a month.  


CONCLUSIONS OF LAW

1.  A mental disorder related to undiagnosed illness was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2003).  

2.  The criteria for an initial evaluation in excess or 10 
percent for a headache disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4. 124a, Code 8100 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the February and June 
1997 rating decisions, the October 1999 statement of the case 
and the February 2002 supplemental statement of the case.  He 
was specifically told that there was no evidence that the 
veteran currently has a mental disorder due to undiagnosed 
illness or that that his service-connected mixed-type 
headaches are of such a severity as to warrant an evaluation 
in excess of 10 percent.   The RO also notified him by letter 
dated February 2002, that he needed to submit evidence in 
support of his claim, such as statements from doctors who 
treated him for the conditions at issue.  Therefore, VA has 
no outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
February 2002 letter, the RO asked him to specify where he 
had received treatment and solicited releases to obtain his 
private records.  The RO also informed him that it would 
request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained the 
veteran's VA medical records from the Mayaguez and San Juan, 
Puerto Rico VA medical facilities.  In view of the foregoing, 
the requirements of the VCAA have been met by the RO to the 
extent possible.  

Service Connection-Mental Disorder

In general, service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Entitlement to 
service connection under 38 C.F.R. § 3.317 is provided under 
the following circumstances:  

For service members who served in the 
Southwest Asia theater of operations 
during the Persian Gulf War who exhibit 
objective indications of chronic 
disability manifested by one or more 
specific signs or symptoms, such 
disability may be service connected 
provided that it became manifest during 
active service in the Southwest Asia 
theater of operations or to a degree of 
10 percent or more not later than 
December 31, 2001; and provided that the 
disability cannot be attributed to any 
known clinical diagnosis. 38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) and (ii).  Signs and 
symptoms that may be manifestations of 
undiagnosed illness include headaches, 
gastrointestinal signs or symptoms, 
fatigue, and sleep disturbances. 38 
C.F.R. § 3.317(b)(7). This list is not 
inclusive.

"Objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
38 C.F.R. § 3.317(a)(2).  Disabilities 
that have existed for 6 months or more 
and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6- month period will be 
considered chronic. The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.  

38 C.F.R. § 3.317(a)(3) (2003).

In the veteran's case, his service medical records are 
entirely negative to any reference to mental disorder.  The 
veteran did submit various statements from family and 
acquaintances that indicate a change in his mental condition 
when he returned from the Persian Gulf.  For example, 
statements received in May and June 1996 and in July 2002 
show that the veteran's mental status was noticeably changed 
when he returned from service.  

The clinical records as well show that the veteran currently 
has psychiatric signs and symptoms.  However, his psychiatric 
disability picture was noted to be consistent with dysthymia 
in March 1996.  In the reports of VA outpatient compiled in 
1996 and 1997, the veteran's psychiatric disability picture 
was thought to be consistent with a diagnosis of adjustment 
disorder.  

On these bases, the Board first finds that the preponderance 
of the evidence is against a claim for direct service 
connection for mental disorder, as no such condition was 
found until 1996, years after his separation for active duty 
in 1991.  No mental condition was shown in service and the 
veteran has not brought forth any evidence of a nexus between 
that condition and his military service.  While lay 
statements have been reviewed and considered, such statements 
are probative only to the extent that a layperson can discuss 
personal experiences.  But, generally, lay testimony cannot 
provide medical evidence because laypersons lack the 
competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Secondly, the veteran has not demonstrated objective signs 
and symptoms of a disability for which no diagnosis could be 
reached.  Rather, he has been found to have dysthymia and 
adjustment disorder.  These diagnoses preclude a finding of 
entitlement under 38 C.F.R. § 3.317.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have a mental disorder related to injury, disease or event of 
his military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Increased Rating-Mixed-Type Headaches.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Service connection was established for mixed headaches in a 
June 1997 rating decision.  The veteran was afforded a 10 
percent rating under the provisions of 38 C.F.R. § 4.124a, 
Code 8881-8100.  The veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection.  In such a case, it is not the present 
levels of disability which are of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

When an unlisted condition is encountered, as in the 
veteran's case, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical locations are closely 
analogous.  38 C.F.R. 4.20.  Mixed-type headaches may be 
rated analogously with migraine headaches.  

A 10 percent rating is warranted for headaches manifested by 
a 10 percent rating is applicable for headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  The next higher evaluation of 
30 percent requires characteristic prostrating attacks 
occurring on the average of once a month over the last 
several months.  38 C.F.R. § 4.124a, Code 8100.  

VA outpatient treatment records show that the veteran 
complained of headaches in August and September of 1993.  He 
underwent VA examination in March 1996.  At that time, he 
described headaches that were mixed pulsatile, oppressive and 
localized over the frontal area, but radiated backwards to 
the nuchal area.  These symptoms were accompanied by 
anorexia, irritability and noise intolerance.  He reported 
that episodes were non-prostrating and occurred 2 to 3 times 
a week.  He also stated that episodes lasted an entire day.  
His latest episode had been the previous day.  The veteran 
reported that he was a corrections officer, and, on days when 
he has a headache, he asks his supervisor to change his work 
assignment to a place where he does not have to be with the 
prisoners.  

Reports of VA outpatient treatment from the facility in 
Marquez, Puerto Rico show that in November 1997, the veteran 
was evaluated for his headaches associated with nausea and 
irritability.  He reported that his symptoms had worsened 
over the previous a six-month period.  A brain scan was 
normal.  The veteran was examined again in February 1998, and 
no changes were noted.   

In November 1999 the veteran reported that since his last 
official VA examination in March 1996, his headaches had 
become more frequent.  Headaches were precipitated and 
worsened by sun exposure.  Stomach discomfort, nausea and 
blurred vision might accompany headaches.  The veteran stated 
that headaches interfered with his ability to concentrate in 
his work and his studies.  When at home, he could take his 
medication, go to bed and experience some improvement.  This 
is not possible at work, however.  The veteran reported that 
he worked at night and no longer had to manage the inmates; 
so, he could continue to work, despite the presence of 
headaches.  The veteran was noted to have mixed type 
headaches.  

The veteran's clinical record reflects frequent complaints of 
headaches, but does not show that the veteran's headaches are 
of the severity and frequency necessary to warrant an 
evaluation in excess of 10 percent since the date of the 
initial grant for benefits.  In particular, while the veteran 
noted that he had headaches as often as 2 to 3 times a week, 
but these headaches were of the non-prostrating variety as 
evidenced by his ability to work while he has them.  In the 
most recent examination the veteran reported headaches 
occurred at a greater frequency, but did not indicated that 
he had prostrating headaches that occurred on the average of 
once a month.  In view of the foregoing, the preponderance of 
the evidence does not show that the veteran has mixed 
headaches of sufficient severity to warrant an evaluation in 
excess of 10 percent at any time since November 2, 1994.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluation in this case is 
not inadequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required recent hospitalization for his service-connected 
back disability and is not shown to require the frequency of 
therapeutic care that would unduly disrupt his activities of 
daily living.  Moreover, he has not shown that his service-
connected disability is productive of marked interference 
with his ability to work.  The veteran stated that the 
headaches interfere with his ability to concentrate in his 
employment and in his studies.  This factor has been 
consider.  However, the veteran is advised that the current 
evaluation of 10 percent is of itself a recognition of the 
industrial impairment currently demonstrated.  See 38 C.F.R. 
§ 4.1.  Accordingly, consideration of a higher evaluation on 
extraschedular grounds is not warranted at this time.  


ORDER

Service connection for a mental disorder, to include 
consideration of entitlement due to undiagnosed illness, is 
denied 

Entitlement to an increased rating for mixed-type headaches 
is denied.  


REMAND

The remainder of issues is addressed in this REMAND, as the 
Board has determined that additional development or 
adjudication is necessary.  Initially, the Board notes that 
no statement of the case has been issued on the issue of 
entitlement to service connection for a right shoulder 
disability, although the veteran submitted a timely notice of 
disagreement to the February 1997 rating decision that denied 
entitlement to service connection.  A remand is therefore 
require to afford the RO the opportunity to issue a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Secondly, the Board notes that the veteran should be afforded 
orthopedic examination in order to obtain a current diagnosis 
and nexus opinion regarding the existence of claimed joint 
pain, as well as insomnia, nightmares, fatigue, and long and 
short term memory loss associated with his Persian Gulf 
service.  

In view of the foregoing, the case is remanded to the RO for 
all appropriate action:

1.  The veteran should be afforded VA 
joints examination in order to determine 
the nature and etiology of any existing 
medical condition characterized by joint 
pains.  All indicated special studies and 
tests should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide a 
complete diagnosis, if existent.  In 
addition, the examiner is requested to 
state whether it is at least as likely as 
not that the veteran's joint pain is 
related to injury, disease or event 
during his military service.  If the 
veteran's joint complaints are associated 
with an undiagnosed illness, the examiner 
is requested to state that fact.  The 
clinical bases for the opinion should be 
set forth in detail.  

2.  The veteran should be afforded a 
neuropsychiatric examination in order to 
determine the nature and etiology of any 
existing condition characterized by 
insomnia, nightmares, fatigue, and long 
and short-term memory loss.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide a 
complete diagnosis, if existent.  In 
addition, the examiner is requested to 
state whether it is at least as likely as 
not that the veteran's insomnia, 
nightmares, fatigue, and long and short 
term memory loss is related to injury, 
disease or event noted in the veteran's 
military service or nonservice-connected 
dysthymia.  If the veteran's insomnia, 
nightmares, fatigue, and long and short-
term memory loss are associated with an 
undiagnosed illness, the examiner is 
requested to state that fact.  The 
clinical bases for the opinion should be 
set forth in detail.  

3.  The RO is requested to issue a 
statement of the case on the issue of 
entitlement to increased rating for 
service connection for a right shoulder 
disability.  The veteran is to be advised 
that he must perfect his appeal by the 
timely submission of a substantive appeal 
in order to have this issue in appellate 
status.  

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



